EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark E. Scott on 01/03/2021.
The application has been amended as follows:

Please replace the entirety of claim 21 with the following limitation:
--An apparatus, comprising:
a handpiece;
a shaft extending from the handpiece and terminating in a tip, the shaft extendable though a lumen of a speculum sized for insertion into an ear canal;
a first sensor disposed at the tip and configured to detect a contact magnitude of a contact force applied from the handpiece to the tip;
a second sensor configured to detect a change in a rotation or a position of the handpiece or the shaft; and
a communication element configured to communicate wirelessly to a simulator (1) information indicative of the contact magnitude of the contact force and (2) information indicative of the change in the rotation or the position to an external device; and
a touch sensitive surface against which the tip is pressed.--

Please cancel claim 41.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715